Mitchell, J.
Action for wrongfully and unlawfully taking and converting “two young oxen.” The defendants justify the taking-under an execution issued on a judgment against plaintiff and in favor of defendant Shove, and delivered for service to defendant Baldwin as constable.
1. The first question is whether the property was exempt. The. court finds “that plaintiff was a farmer living on a government homestead; that the plaintiff, at the time of said levy, neither possessed nor owmed any horses or mules, or oxen, or any team whatever, except the pair of steers levied on, and that they were raised and kept by him for the purpose of being used by him as his team upon his claim-as soon as they should be strong enough for farm use. It does not appear in the evidence whether these steers had or had not as yet actually been yoked • together or broken, but, * * * at the *542age of the steers in question, they may be used to perform light -work.” The court also finds that at the time they were taken, the steers were “past two years old.” On this state of facts they were exempt under Gen. St. 1878, c. 66, § 310, subd. 6, as “a yoke of oxen.” Such statutes are to be liberally construed in favor of the right of exemption. Their object is to secure certain articles necessary to the sustenance of the debtor and his family from being taken for debt. The legislature must have had in mind that many men are not in possession of sufficient means to purchase full-grown or well-broken teams. Their only way to acquire them may be to obtain the young animals. If not protected in so doing by the exemption law, those who most need it would derive the least benefit from it. Hence the general tendency of the courts is to hold that where a statute exempts “horses,” “oxen,” or “cows,” young animals of the species and description that by time and subsequent growth would become such in a popular sense, are within the meaning and import of these terms as used in the statute. Dow v. Smith, 7 Vt. 465; Freeman v. Carpenter, 10 Vt. 433; Mundell v. Hammond, 40 Vt. 641; Carruth v. Grassie, 11 Gray, 211; Mallory v. Berry, 16 Kan. 293. It is not necessary to go this length in order to sustain the exemption in the present ease. These animals were over two years old, and already capable of being used for light work. There is nothing in the statute requiring them to be fully grown or to be already broken to work.
2. The only other question is whether plaintiff was entitled to treble damages under Laws 1868, c. 75, (Gen. St. 1878, c. 66, §§ 269, 270,) the first section of which reads as follows: “Whoever shall carry off, use, or destroy any wood, timber, lumber, hay, grass, or other personal property of another person, without lawful authority, shall be liable to the owner thereof for treble the amount of damages which may be assessed therefor, in a civil action in any court having jurisdiction, except as provided in the next section.” This statute is highly penal and should receive the strictest construction, and not be extended to cases not within its spirit as well as letter. Under a familiar rule of construction, we think the expression “or other personal property” should be confined to things ejusdem generis with those enumerated, — that is, such as are produced by and grown upon *543land; the statute being designed to apply only to trespasses committed by carrying off, using, or destroying the products of the soil. We are therefore of opinion that it has no application to cases like the present. The judgment must therefore be modified, so that plaintiff shall have judgment only for $70, the value of the property, and interest thereon from April 23, 1883, the date of the taking.
Ordered accordingly.